DETAILED ACTION

This Office action is responsive to the following communication: Applicant’s Amendment filed on 13 April 2022.
Claim(s) 1, 3-5, 7, 8, 13-15, 17, 19, and 20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, 15, 17, 19, and 20 have been amended.
Claims 2, 6, 9-12, 16, and 18 has been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-8, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claim 1, the claim(s) recite(s) “forming a set of test entities from all entities stored in a computer memory…”, “forming a vector from a set of entities that violate an existing data rule”, “determining whether the existing data rule is similar to a proposed data rule…”, “storing the vector in computer memory to form a stored vector,” “receiving a request…”, “applying the proposed data rule…”, “forming a vector”, and “determining that the stored vector is within a similarity threshold,” and “generating a user interface.”
The limitations directed towards “forming a set of test entities,” “forming a vector,” “receiving a request,” “applying the proposed data rule,” “forming a vector” and “determining that the stored vector is within a similarity threshold” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computer memory” and “a user interface” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “forming a set of test entities from all entities” feature in the context of this claim encompasses the user mentally evaluating entities and making a selection of a subset of entities (i.e. a set of test entities).  For example, the “forming a vector” feature in the context of this claim encompasses the user mentally evaluating entities which may violate an existing data rule and mentally forming or physically recording the outcome into a vector.  For example, “determining whether the existing data rule is similar to a proposed data rule using the set of test entities” feature in the context of this claim encompasses the user mentally making a determination as to the similarity of two rules.  For example, “receiving a request” in the context of this claim encompasses mentally receiving a request to test a proposed data rule.  Additionally, the “applying the proposed data rule” in the context of this claim encompasses the user mentally applying a data rule to a set of entities and determining which entities violate the proposed data rule.  Lastly, the “determining that the stored vector is within a similarity threshold of the vector” in the context of the claim encompasses the user making a mental determination as to whether a vector is within a similarity threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a computer to perform the steps. The computer is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of storing a vector and generating a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “generating a user interface for a client device” is merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “storing the vector” and “generating a user interface” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "storing" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "storing and retrieving information in memory."  The "generating a user interface" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), " Presenting offers and gathering statistic."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the existing data rule may be displayed by analyzing vectors that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional computer system and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claim 8, the claim(s) recite(s) “forming a vector from a list of entities that violate an existing data rule…”, “storing the vector in computer memory to form a stored vector…,” “receiving a proposed data rule…”, “determining whether the existing data rule is similar to the proposed data rule…”, “obtaining a list of entities…”, “determining a level of similarity…”, “comparing the level of similarity…,” and “displaying that the existing data rule is similar….”
The limitations directed towards “forming a vector,” “receiving a proposed data rule,” “applying the proposed data rule”, “obtaining a list of entities…”, “determining a level of similarity…”, and “comparing the level of similarity…,” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory” and “a processor” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “forming a vector” feature in the context of this claim encompasses the user mentally evaluating entities which may violate an existing data rule and mentally forming or physically recording the outcome into a vector. For example, “receiving a proposed data rule” in the context of this claim encompasses mentally receiving and evaluating a proposed data rule.  For example, “determining whether the existing data rule is similar to a proposed data rule using the set of test entities” feature in the context of this claim encompasses the user mentally making a determination as to the similarity of two rules.  Additionally, the “obtaining a list of entities” in the context of this claim encompasses the user mentally applying a data rule to a set of entities and determining which entities violate the proposed data rule.  Lastly, the “determining a level of similarity” and “comparing the level of similarity” in the context of the claim encompasses the user making a mental determination as to whether a vector is within a similarity threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a computer to perform the steps. The computer is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of storing a vector and generating a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “displaying that the existing data rule is similar” is merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “storing the vector” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "storing" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "storing and retrieving information in memory."  The "displaying…" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), " Presenting offers and gathering statistic."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the existing data rule may be displayed by analyzing vectors that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional computer system and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claim 15, the claim(s) recite(s) “applying an existing data rule…”, “constructing a vector…,” “storing the vector in computer memory”, “receiving a proposed data rule…”, “determining whether the existing data rule is similar to the proposed data rule…”, “applying the new data rule”, “comparing the entities that violate the new data rule,” “displaying the existing data rule…”, and “not applying the new data rule.”
The limitations directed towards “applying” rules, “constructing a vector,” “receiving a new data rule,” “determining whether the existing data rule is similar”, “comparing the entities that violate the new data rule,” and “not applying the new data rule” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computer memory” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “constructing a vector” feature in the context of this claim encompasses the user mentally evaluating entities which may violate an existing data rule and mentally forming or physically recording the outcome into a vector. For example, “receiving a new data rule” in the context of this claim encompasses mentally receiving a request to test a new data rule.  For example, “determining whether the existing data rule is similar to a proposed data rule using the set of test entities” feature in the context of this claim encompasses the user mentally making a determination as to the similarity of two rules.  Additionally, the “applying” the data rules in the context of this claim encompasses the user mentally applying a data rule to a set of entities and determining which entities violate the proposed data rule.  Lastly, the “comparing the entities” in the context of the claim encompasses the user making a mental determination as to whether certain entities violate a certain rule.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a computer to perform the steps. The computer is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of storing a vector and generating a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “displaying the existing data rule” is merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “storing the vector in computer memory” and “displaying the existing data rule” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "storing" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "storing and retrieving information in memory."  The "displaying the existing data rule" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), " Presenting offers and gathering statistic."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the existing data rule may be displayed by analyzing vectors that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional computer system and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claim 3, the limitations are directed towards identifying entities, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of “identifying” entities and are interpreted to be the observation or judgment about a similarity threshold, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 4, the limitations are directed towards further defining generating a user interface, which is an additional element beyond the above identified judicial exception.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “a user interface” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are does not integrate the abstract idea into a practical application.
As per claims 5 and 19, the limitations are directed towards ordering data rules, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of “ordering” rules and are interpreted to be the observation or judgment about a similarity threshold, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 7, the limitations are directed towards further defining the existing data rule, which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.
As per claims 13 and 14, the limitations are directed towards further determining a level of similarity and which rules to display, which is an additional element beyond the above identified judicial exception.  
The aforementioned limitations interpreted to be the observation or judgment about determining a similarity and/or rules cover performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application by additional elements. There are no additional limitations that integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “computing device” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are does not integrate the abstract idea into a practical application.
As per claim 17, the limitations are directed towards “applying” rules and “comparing” entities. The limitations elaborate upon the aforementioned “Mental Process of “applying” and “comparing” and are interpreted to be the observation or judgment about levels of occurrences, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 20, the limitations are directed towards “displaying” rules.  This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps of “displaying an existing data rule” are considered additional elements.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “displaying” a rule only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the “displaying” is nothing more than what can be handled by a conventional computer device and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.

Allowable Subject Matter
The instant claims are allowable over the prior art.
	


Response to Arguments
Applicant's arguments filed 13 April 2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 8, and 15, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts.  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the observation or judgment about applying rules, identifying a set of data that is similar, and comparing scores, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “[a] computer-implemented method,” nothing in the claim element precludes the step from practically being performed in the mind.  Rather, their collective functions merely provide conventional computer implementation.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Applicant specifically asserts that “the Examiner provided no reasons for disagreeing this statement and the Examiner has not shown how such steps could be performed in the human mind.”  See Amendment, page 9.  The Examiner respectfully disagrees.  It is noted that the Examiner previously provided that, with regards to the “forming a set of test entities” feature, it is noted that said feature does not require the storing of data.  Rather, the feature, in the context of this claim, encompasses a user mentally “forming” or making a determination as to which test entities should be selected from a set of entities stored in a computer memory.  This feature related to forming a set of test entities does not require the storing of data in computer memory but rather the gathering or retrieval of data to form said set of test entities.  That is, the term “forming” in the context of this claim may encompass a mental determination and/or formation of a set of test entities.
As per the claimed feature of “forming a vector from a set of entities… and storing the vector in a computer memory to form a stored vector,” it is noted that the claimed feature is not considered to be a mental process.  Rather, said feature has been considered under step 2B.  As provided in the aforementioned rejection, the "storing" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "storing and retrieving information in memory."
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to search for and retrieve data does not impose any meaningful limit on the computer implementation of the abstract idea.  
The Examiner notes that the claims merely provide for “generating a user interface for a client device to display the existing data rule.”  That is, while Applicant claims that “these elements change how a computer operates by implementing rules that reduce the amount of processing performed by the computer when determining if two rules are similar to each other,” it is noted that claims 1 and 8 does not recite or address a situation wherein the a vector is formed to render an improvement in such a manner.  Rather, the claims only provide for forming a vector such that it is compared against another vector from the obtained set of entities.  Subsequently, a comparison of the similarity score and threshold similarity score is determined for the purposes of displaying an existing data rule on a user interface.  While Applicant relies on portions of the Specification which describe the technical problem, the claims fail to specifically directed to resolved the disputed technical problem. 
Furthermore, paragraph [0024] of the Specification provides that “to reduce the processing required to identify redundant data rules, a subset of entity data 140 is created and the existing data rules in rule store 126 and the new proposed data rule are applied against the subset of the entity data to identify a subset of the violating entities for each data rule.”  The Examiner does not find that the application of a rule to a subset of entities is an improvement to the art as the reduction in computer processing would be an obvious result of said application (i.e. processing less for a subset of data entities would result in less processing being used).
As per claim 15, it is noted that the claim recites the negative limitation of “not applying the proposed data rule to the entire data set when the entities that violate the existing data rule are sufficiently similar to the entities that violate the proposed data rule.”  The Examiner notes that this negative limitation fails to specifically support an improvement wherein resources are not wasted.  Specifically, the negative limitation fails to provide if a new data rule would then be applied to a subset of the data set when the rules are sufficiently similar and other situations not covered specifically by said negative limitation.  Accordingly, the claimed feature of “not applying the new data rule…” fails to readily present an improvement to a technical problem.
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to identify and evaluate entities in view of data rules. In particular, the individual steps of the instant claims are recited as performed by generic computer equipment, including steps performed by “a computer-implemented method.” 
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claim 1 does not integrate the recited abstract ideas into a practical application. 
As per claims 8, 13, 14, 15, 17, 19, and 20, Applicant asserts arguments similar to those made with regards to claim 1.  We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Conclusion
For the aforementioned reasons above, we maintain the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/
5/9/2022
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152